Lumpkin, J.

1. While, in charging a jury trying a criminal case-as to the sources from which they should arrive at the truth, the judge may appropriately refer both to the sworn evidence^ and the statement of the accused, yet where the statement suggests no theory' favorable to the- accused which is in conflict with or explanatory of the evidence, an instruction that, in. determining the guilt or innocence of the accused, the jury are¡ to look at the evidence submitted to them, is manifestly not cause for a new trial.
2. The charge of the court upon the subject of reasonable d-oubt and as to where the burden of proof rested was sufficiently full and accurate; no error of law was committed; and the verdict being amply supported, if not demanded, by the evidence, the denial of a new trial was proper. Judgment affirmed.